Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This communication is in response to applicant’s 06/14/2022 amendment/responses in the application of WERNER et al. for “REFERENCE SIGNALING FOR RADIO ACCESS NETWORKS” filed 10/12/2020.   The amendments/response to the claims have been entered.   Claims 7, 14, 19 have been canceled.   Claims 21-23 have been added.  Claims 1-6, 8-13, 15-18, 20-23 are now pending. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-17, 19-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by PARK et al. (US 2019/0158259 A1), hereinafter PARK.
Regarding claim 1, PARK discloses a method of operating a signaling radio node in a radio access network (base station or UE, see figures 15 or 16), the signaling radio node being adapted for transmitting on a plurality of layers utilizing an antenna arrangement; wherein the method comprises 
transmitting, on each of the plurality of layers, reference signaling in the same symbol time interval (a DM-RS is supported for the transmission of a PDSCH, and is transmitted in the antenna port p=5, p=7, p=8 or p=7, 8, . . . , ν+6. In this case, v is the number of layers used for PDSCH transmission. The DM-RS is present and valid for PDSCH demodulation only when PDSCH transmission is associated with a corresponding antenna port. The DM-RS is transmitted only in a resource block (RB) to which a corresponding PDSCH is mapped, see ¶ 0114);  
wherein reference signaling on at least a first layer of the plurality of layers is shifted in time and/or phase relative to reference signaling on at least a second layer of the plurality of layers (the first reference signal may also be mapped within the data channel region if different frequency shift values and/or time shift values are applied to determine the resource elements to which the first reference signal and the second reference signal are mapped, see ¶ 0009-0010); 
wherein the shift corresponds to a shift in time domain smaller than a cyclic prefix associated to transmission on the layer (a time interval is differently defined depending on a cyclic prefix length. In the case of a normal cyclic prefix, a reference signal is located at the symbol indices 0 and 4 of a slot. In the case of an extended cyclic prefix, a reference signal is located at the symbol indices 0 and 3 of a slot. A reference signal for an antenna port having a maximum value among two antenna ports is defined within one OFDM symbol, see ¶ 0137).  
Regarding claim 2, PARK discloses a signaling radio node for a radio access network (base station or UE, see figures 15 -16), the signaling radio node being adapted for transmitting a plurality of beams utilizing an antenna arrangement; 
the signaling radio node further being adapted for transmitting, on each of the plurality of layers, reference signaling in the same symbol time interval (a DM-RS is supported for the transmission of a PDSCH, and is transmitted in the antenna port p=5, p=7, p=8 or p=7, 8, . . . , ν+6. In this case, v is the number of layers used for PDSCH transmission. The DM-RS is present and valid for PDSCH demodulation only when PDSCH transmission is associated with a corresponding antenna port. The DM-RS is transmitted only in a resource block (RB) to which a corresponding PDSCH is mapped, see ¶ 0114), 
wherein reference signaling on at least a first layer of the plurality of layers is shifted in time and/or phase relative to reference signaling on at least a second layer of the plurality of layers (the first reference signal may also be mapped within the data channel region if different frequency shift values and/or time shift values are applied to determine the resource elements to which the first reference signal and the second reference signal are mapped, see ¶ 0009-0010);
wherein the shift corresponds to a shift in time domain smaller than a cyclic prefix associated to transmission on the layer (a time interval is differently defined depending on a cyclic prefix length. In the case of a normal cyclic prefix, a reference signal is located at the symbol indices 0 and 4 of a slot. In the case of an extended cyclic prefix, a reference signal is located at the symbol indices 0 and 3 of a slot. A reference signal for an antenna port having a maximum value among two antenna ports is defined within one OFDM symbol, see ¶ 0137).  
Regarding claim 3, PARK discloses wherein each layer is associated to a different port (a DM-RS is supported for the transmission of a PDSCH, and is transmitted in the antenna port p=5, p=7, p=8 or p=7, 8, . . . , ν+6, see ¶ 0114). 
Regarding claim 4, PARK discloses wherein transmission on different layers shares antenna elements of the antenna arrangement (a DM-RS is supported for the transmission of a PDSCH, and is transmitted in the antenna port p=5, p=7, p=8 or p=7, 8, . . . , ν+6, see ¶ 0114). 
Regarding claim 5, PARK discloses wherein for each layer, the reference signaling is mapped in frequency domain to subcarriers according to a sequence (referring to FIG. 7, a downlink resource block pair, that is, a unit in which a reference signal is mapped, may be represented as one subframe in the frequency domain×12 subcarriers in the time domain, see ¶ 0129). 
Regarding claim 8, PARK discloses wherein reference signaling on the at least first layer is based on the same sequence as reference signaling of the at least second layer (all cells participating in multicast/broadcast data transmission uses the same seed value in order to generate the sequence of a second reference signal, uses the same number of antenna ports in order to transmit a second reference signal, and uses the same frequency shift value and/or time shift value applied to determine a resource element to which the second reference signal is mapped, see ¶ 0307). 
Regarding claim 9, PARK a layer corresponds to a transmission beam (antenna arrays, see ¶ 0131). 
Regarding claim 10, PARK discloses wherein a receiving radio node is configured with a shift indication by the signaling radio node (the existing v-shift may be mixed with the h-shift and configured through an upper layer configuration, such as RRC signaling, where the eNB used the RRC signaling to configure the UE (see ¶ 0253). 
Regarding claim 11, PARK discloses the reference signaling is shifted before precoding is performed for transmission (in multiple input/output antenna transmission, a precoding weight used for a specific UE is associated with a transmission channel transmitted in each transmission antenna when a UE receives a reference signal, and is used without any change in order to estimate the corresponding channel, see ¶ 0138). 
Regarding claim 12, PARK discloses wherein the reference signaling is shifted after mapping of reference signaling to resource elements (he first reference signal may also be mapped within the data channel region if different frequency shift values and/or time shift values are applied to determine the resource elements to which the first reference signal, see ¶ 0010). 
Regarding claim 13, PARK discloses a program product comprising instructions adapted for causing processing circuitry to control and/or perform a method according to claim 1 (in the case of implementation by firmware or software, the embodiment of the present invention may be implemented in the form of a module, a procedure, a function, and the like to perform the functions or operations described above. A software code may be stored in the memory and executed by the processor. The memory may be positioned inside or outside the processor and may transmit and receive data to/from the processor by already various means, see ¶ 0330).
Regarding claim 15, PARK discloses wherein each layer is associated to a different port (a DM-RS is supported for the transmission of a PDSCH, and is transmitted in the antenna port p=5, p=7, p=8 or p=7, 8, . . . , ν+6, see ¶ 0114).

Regarding claim 16, PARK discloses wherein transmission on different layers shares antenna elements of the antenna arrangement (a DM-RS is supported for the transmission of a PDSCH, and is transmitted in the antenna port p=5, p=7, p=8 or p=7, 8, . . . , ν+6, see ¶ 0114). 
Regarding claim 17, PARK discloses wherein for each layer, the reference signaling is mapped in frequency domain to subcarriers according to a sequence (referring to FIG. 7, a downlink resource block pair, that is, a unit in which a reference signal is mapped, may be represented as one subframe in the frequency domain×12 subcarriers in the time domain, see ¶ 0129). 
Regarding claim 20, PARK discloses wherein reference signaling on the at least first layer is based on the same sequence as reference signaling of the at least second layer (all cells participating in multicast/broadcast data transmission uses the same seed value in order to generate the sequence of a second reference signal, uses the same number of antenna ports in order to transmit a second reference signal, and uses the same frequency shift value and/or time shift value applied to determine a resource element to which the second reference signal is mapped, see ¶ 0307).

Regarding claim 21, PARK discloses the signaling radio node is configured to transmit the shift indication with control signaling to the receiving radio node (v-shift may be configured through an upper layer signal, such as RRC signaling, see ¶ 0253, 0256, 0271-0272).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of WANG et al. (US 2021/0160026 A1), hereinafter WANG.
Regarding claim PARK discloses the reference signal is demodulation reference signal (DMRS) (see ¶ 0018, 108).  However, PARK fails to discloses the reference signaling is shifted by applying a phase shift to elements of a sequence associated to a layer.
In the same field of endeavor, WANG discloses the UE-specifically configured DM-RS can be pre-coded in the same way as the corresponding physical layer channels, and/or dynamically adapt the number of MIMO-layers to the radio channel conditions. Precoding in this context may be considered to refer to applying amplitude and/or phase shifts on the transmission antennas, and/or to perform beamforming accordingly (see ¶ 0046).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement WANG’s teaching in the network taught by PARK in order to dynamically adapting to MIMO -layers based on the wireless channel conditions for UE-specific reference signal.  

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of JAKOBSSON et al. (US 2021/0021324 A1), hereinafter JAKOBSSON.
Regarding claim 22, PARK fails to disclose the shift is about 10% or less than the cyclic prefix associated to the transmission on the layer.
	In the same field of endeavor, JAKOBSSON discloses that the temporary adaptation may be initiated in response to a determination that a beam change 234 is to be initiated and/or may be terminated in response to a determination that the beam change 234 is completed. In some embodiments, the output power is temporarily adapted exclusively during the transmission beam change 234. The transmission beam change is performed during a cyclic prefix (CP) of an OFDM symbol and the temporary adaptation is applied to only a part of the CP. Typically such a part may be small compared to the length of the CP, e.g., in any of the ranges 0.01-10%, 0.1-10%, 1-10%. In some embodiments, the part is interior to the CP (see ¶ 0065-0066). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate JAKOBSSON’s teaching in the method for operating a signaling the radio node as taught by PARK to adapt beam change (offset) to OFDM signal using a transmission beam of a plurality of transmission beams available at the wireless communication transmitter. 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over PARK in view of ZAZAR et al. (US 2013/0039332), hereinafter ZAZAR.
Regarding claim 23, PARK fails to disclose the plurality of layers is grouped into Code Division Multiplex (CDM) groups using Orthogonal Cover Codes (OCC).
In the same field of endeavor, ZAZAR discloses the orthogonality among the DM RS ports in the LTE Release 10 is achieved using a combination of code division multiplexing (CDM) and frequency division multiplexing (FDM). FIG. 17 shows a conventional WTRU-specific reference signal pattern for antenna ports 7, 8, 9, and 10 for normal cyclic prefix. Total 12 resource elements (REs) are used per layer for each subframe. Two CDM groups occupy different subcarriers in a frequency domain. In LTE Release 10, antenna ports 7, 8, 11, and 13 belong to CDM group 1, and antenna ports 9, 10, 12, and 14 belong to CDM group 2. For rank-1 to rank-4, a length-2 orthogonal cover code (OCC) is applied on two adjacent REs in each slot while for rank-5 to rank-8, a length-4 OCC is applied on two groups of consecutive REs in the subframe.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate ZAZAR’s teaching in the method of operating a signaling radio node in a wireless access network as taught by PARK to comply with the LTE standard for achieving orthogonality among DM RS ports.

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive. 
Claims 1 and 2
The examiner respectfully disagrees with the applicant’s argument.   First, the applicant discloses the claimed subject matter as follow in ¶ 0014:
In general, the shift may correspond to a shift in time domain smaller than a cyclic prefix associated to transmission on the layer. In general, transmission on a layer may be associated to a numerology, to which there may be associated a cyclic prefix of a given length in time. The cyclic prefix may be a normal cyclic prefix or an extended cyclic prefix, e.g. depending on the carrier used for transmission. The layers may have the same numerology. The shift may be small in comparison to time interval corresponding to the cyclic prefix, in particular 10% or less, or 5% or less, or 1% or less, or 0.1% or less. In some cases, a small shift may be considered to correspond to 10 or less, or 5 or less, or 2 or less, or 1 sample of a FFT/DFFT associated to creating the waveform for transmitting. A shift for the layer may be considered small if each shift between elements and/or subcarriers carrying reference signaling and/or an associated modulation symbol is small as described herein. This may lead to corresponding shifts between corresponding elements of different layers (emphasis added).

Second, the cited reference PARK discloses the following in ¶s 0129, 0137:
Referring to FIG. 7, a downlink resource block pair, that is, a unit in which a reference signal is mapped, may be represented as one subframe in the frequency domain×12 subcarriers in the time domain. That is, one resource block pair on a time axis (x axis) has the length of 14 OFDM symbols in the case of a normal cyclic prefix (normal CP) (in the case of FIG. 7(a)), and has the length of 12 OFDM symbols in the case of an extended cyclic prefix (extended CP) (in the case of FIG. 7(b)). In the resource block lattice, resource elements (REs) written as “0”, “1”, “2” and “3” mean locations of the CRSs of antenna port indices “0”, “1”, “2” and “3”, respectively. Resource elements written as “D” mean locations of DRSs (emphasis added). 

In the time domain, a reference signal starts from the symbol index 0 of each slot and is arrayed at a constant interval. A time interval is differently defined depending on a cyclic prefix length. In the case of a normal cyclic prefix, a reference signal is located at the symbol indices 0 and 4 of a slot. In the case of an extended cyclic prefix, a reference signal is located at the symbol indices 0 and 3 of a slot. A reference signal for an antenna port having a maximum value among two antenna ports is defined within one OFDM symbol. Accordingly, in the case of four-transmission antenna transmission, a reference signal for reference signal antenna ports 0 and 1 is located at the symbol indices 0 and 4 of a slot (symbol indices 0 and 3 in the case of an extended cyclic prefix), and a reference signal for the antenna ports 2 and 3 is located at the symbol index 1 of a slot. The locations of reference signals for the antenna ports 2 and 3 in the frequency domain are exchanged in the second slot.

As cited above, PARK discloses the reference antenna ports 0 and 1 is located in the indices 0 and 4 symbol slot for normal cyclic prefix and the reference antenna ports 0 and 1 is located in indices 0 and 3 symbol slot for extended cyclic prefix in the time domain.  In another word, the location or antenna ports 0 and 1 is shifted by 1 symbol slot with respect to each other.  Therefore, PARK discloses the claimed subject matter “the shift corresponds to a shift in time domain smaller than cyclic prefix associated to the transmission on the layer.”
 
Dependent claim 9
	The examiner respectfully disagrees with the applicant’s argument.   In ¶ 0131, PARK discloses that a downlink signal transmission side has three types of antenna arrays, such as three single-transmission antennas, two transmission antennas and four transmission antennas.  In 0114, PARK also discloses a DM-RS is supported for the transmission of a PDSCH, and is transmitted in the antenna port p=5, p=7, p=8 or p=7, 8, . . . , ν+6. In this case, v is the number of layers used for PDSCH transmission.   

It should be note that the antenna arrays correspond to transmission beams, where the antenna ports correspond to layers. 

Dependent claim 10
	The examiner respectfully disagrees with the applicant’s argument.  in 0271, PARK disclose the existing v-shift may be mixed with the h-shift and configured through an upper layer configuration, such as RRC signaling, where the eNB used the RRC signaling to configure the UE (see ¶ 0253).   Therefore, PARK discloses the claimed subject matter. 

Dependent claim 11
	The examiner respectfully disagrees with the applicant’s argument.  PARK discloses the following in 0009, 0127, 0137, respectively:
Preferably, a seed value for generating the sequence of the first reference signal and the second reference signal, the number of antenna ports in which the first reference signal and the second reference signal are transmitted, frequency shift value and/or a time shift value applied to determine resource elements to which the first reference signal and the second reference signal are mapped may be independently determined.

A DRS may be transmitted through resource elements when data demodulation on a PDSCH is necessary. A UE may receive whether a DRS is present through an upper layer, and is valid only when a corresponding PDSCH has been mapped. The DRS may be called a UE-specific reference signal (RS) or a demodulation reference signal (DMRS).

Hereinafter, a DRS is described more specifically. A DRS is used to demodulate data. In multiple input/output antenna transmission, a precoding weight used for a specific UE is associated with a transmission channel transmitted in each transmission antenna when a UE receives a reference signal, and is used without any change in order to estimate the corresponding channel.	

	As cited above, the transmitter (eg. eNB) transmits a DRS signal (UE-specific reference signal or DMRS signal) to the UE.  The transmitter used the precoding weight specific for the specific UE in each transmission antenna when the reference signals are transmitted for the UE.  if two or more reference signals are transmitted over a number or antenna ports, frequency shit value or time shift are applied.  Therefore, PARK discloses the claimed subject matter “the reference signaling is shifted before precoding is performed for transmission.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412